Citation Nr: 1604111	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  15-07 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and panic disorder with agoraphobia. 

2.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

3.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

4.  Entitlement to service connection for erectile dysfunction, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

5.  Entitlement to service connection for right upper extremity peripheral neuropathy, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

6.  Entitlement to service connection for left upper extremity peripheral neuropathy, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 

7.  Entitlement to service connection for right lower extremity peripheral neuropathy, to include as due to  exposure to herbicides and other hazardous chemicals, to include jet fuel. 

8.  Entitlement to service connection for left lower extremity peripheral neuropathy, to include as due to exposure to herbicides and other hazardous chemicals, to include jet fuel. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2012 rating decision in which the RO, inter alia, denied service connection for PTSD, diabetes mellitus, ischemic heart disease, erectile dysfunction, and peripheral neuropathy of both upper and lower extremities.  In June 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2015, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2015. 

In July 2015, the Veteran and his wife testified during a Board videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In July 2015, the Veteran's representative submitted a waiver of initial RO consideration of additional medical evidence, and additional evidence was received in August 2015.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).  

In November 2015, the undersigned granted the motion of the Veteran's representative to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  

Given the diagnoses of record, and what the RO has actually adjudicated, the Board has expanded the claim adjudicated as a claim for service connection for PTSD as one for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia (as reflected on the title page).  See generally Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, the symptoms described and the information submitted or developed in support of the claim).  

Similarly, the Board has expanded the remaining claims on appeal to include additional exposures alleged by the Veteran. 

The Board's decision addressing the claim for service connection for an acquired psychiatric disorder is set forth below.  The claims for service connection for diabetes mellitus, ischemic heart disease, erectile dysfunction, and peripheral neuropathy of both upper and lower extremities are addressed in the remand following the order; those matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Although the Veteran has asserted perceived stressful events in service and a diagnosis of PTSD is of record, the preponderance of the competent, probative evidence on the questions of current psychiatric diagnosis and etiology indicates that the Veteran has a panic disorder with agoraphobia that did not manifest in service and is not etiologically-related to in-service events.  


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

In this appeal, in a November 2010 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for PTSD as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also included information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The December 2012 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2010 letter.  

Relevant to VA's duty to assist, the Veteran's service personnel and treatment records, private medical opinions, VA medical records through May 2008, and additional annotated summaries of these records through April 2015 are of record  (although  the Veteran reported to the September 2012 examiner that he had not received VA mental health care since 2008).  Moreover, the Veteran has not identified any other sources of relevant evidence.  Also of record and considered in connection with the claims is the transcript of the Board's July 2015 hearing, along with various written statements of the Veteran, his spouse, a friend, a retired airman, and his representative.  The Board finds that no further action on the claim herein decided, prior to appellate consideration, is required. 

The Veteran was afforded a VA psychiatric examination in September 2012.  This examination is adequate as it involved a review of the service and post-service records, an interview with the Veteran with considerations of his lay statements and symptoms, and the results of a thorough mental health examination with observations and opinions applicable to the rating criteria.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

As for the July 2015 Board hearing, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).   In this case, the Board fins that, consistent with Bryant, there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 



Here, during the Board hearing, the undersigned enumerated the issues on appeal-to include the claim herein decided.  Also, information was solicited regarding the Veteran's current symptoms and treatment, to whether there are outstanding, pertinent medical records.  The hearing transcript also reflects appropriate exchanges between the Veteran, his representative and the undersigned with respect to claimed in-service stressors, and whether there is medical evidence or opinion establishing that his psychiatric disorder is related to service.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the undersigned did not explicitly suggest the submission of any specific, additional evidence, on these facts, such omission was harmless.  As indicated, following the hearing, the  undersigned held the record open for 60 days, and the Veteran submitted additional evidence, based, in part, upon his testimony and discussion at the hearing.  There is no indication that there remains outstanding any evidence relevant to the matter herein decided. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain relevant evidence, and the Veteran's and VA's respective responsibilities obtaining relevant evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

The Veteran served as a U.S. Air Force aircraft mechanic.  In  his October 2010 claim, several written statements, and during the July 2015 Board hearing, he contended that he served as an aircraft crewmember on flights from his base in Washington to Southeast Asia including the Republic of Vietnam, handled cargo including hazardous chemicals and the remains of deceased service members, assisted seriously injured service members, worked in confined spaces, and witnessed an aircraft explosion on the ground at his home base in which aircrew members were killed.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain identified chronic diseases, to include psychoses, may be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree within a prescribed period following separation from service.  38 U.S.C.A. §§1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), other specified schizophrenia spectrum or other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance-induced psychotic disorder but not PTSD, agoraphobia, depressive, anxiety, or panic disorders.  38 C.F.R. § 3.384 (2015).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

When, as here, a case is certified to the Board on or after August 4, 2014, the diagnosis of an acquired psychiatric disorder must be in accordance with the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 38 C.F.R. § 4.125(a).  See 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-5).  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  This claim was certified to the Board in April 2015.  However, the Secretary has specifically indicated that all diagnoses completed under the DSM-IV may still be applied to claims pending before the Board.  Id.  

Historically, the evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD varied depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1); see also Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Where a veteran's alleged stressor was not combat related, then a veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 289, 290 (1994).

The Board notes, however, that on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of in-service stressors involving "fear of hostile military or terrorist activity."  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).

If a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (3); 75 Fed. Reg. 39,843 (Jul 13, 2010).  

In this case, the Veteran does not claim and his service records do not show participation in combat.  However, the Veteran has contended that he was a crewmember on aircraft that came under fire while landing and taking off from airfields in Vietnam which constitutes expressed fear of hostile military activity.  
 
The occurrence of an event alleged as the "stressor" upon which a PTSD diagnosis is based (as opposed to the sufficiency of the alleged event to cause PTSD) is an adjudicative determination, not a medical determination.  Zarycki,  6 Vet. App. at 98.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service personnel records show that the Veteran enlisted in late May 1966 and, after recruit and technical training, was assigned to the 621st Organization Maintenance Squadron at McChord Air Force Base from October 1966 to December 1969 with duties as an aircraft mechanic.  The Veteran submitted a January 2012 memorandum from the 62nd Airlift Wing in which the Chief of Public Affairs (Chief) noted that C-141 aircraft from the Wing carried out personnel and supply missions to Southeast Asia including the Republic of Vietnam from 1966 to 1969.  The Chief also noted that aircrews serving during this time received the Republic of Vietnam Campaign Medal and Gallantry Cross for this service.  The Veteran also submitted an undated statement by a retired airman who noted that he and the Veteran had performed crew chief duties on aircraft missions overseas to several bases in Vietnam from 1966 to 1969.  In a letter received in March 2011, the Veteran's spouse who married the Veteran in 1975 noted that the Veteran flew in an out of Vietnam on several occasions.  The Veteran also reported aircrew duties on missions to Vietnam during the July 2015 Board hearing.  

However, service personnel and treatment records do not show that the Veteran was an aircrew member or that he participated in missions to Southeast Asia.  The Veteran did not receive the Vietnam Service Medal or any other awards cited by the Chief and consistent with flights to Vietnam.  Performance evaluations from 1966 to 1969 document the Veteran's duties as a ground based mechanic that included fueling, defueling, towing, liquid oxygen system maintenance, and other ground repairs to C-141 aircraft at his base or aircraft passing through his base.  His performance was uniformly excellent and detailed many of his important ground repair efforts, but the records make no mention of qualification or performance as an airborne crew chief or any temporary assignments to deploying aircrews.  The records also do not mention work as a loadmaster responsible for loading and offloading personnel or cargo.  Notably, the Veteran was not attached to an operational squadron but rather to a ground maintenance organization.  In response to a request by the RO, the National Personnel Records Center noted in December 2010 that no records of service in Vietnam could be located in the Veteran's file.  Performance evaluations did cite the Veteran's response to an aircraft fuel hose rupture at the base but with no mention of explosions or loss of life. 

Service treatment records do not contain any medical examinations for flight duty, and are silent for any symptoms, diagnoses, or treatment for mental health disorders.  February 1967 and May 1968 records of treatment for sore throat and respiratory pleurisy indicate that the Veteran was not in a flying status.  Audiometric test reports show that the Veteran worked on the flight line and in a hangar.  In a November 1969 discharge physical examination questionnaire, the Veteran denied depression or nervous trouble of any sort.  

VA outpatient treatment records dated from April 2005 to May 2008 are of record.  During an April 2005 initial visit and screening, the Veteran denied any frightening, horrible, or upsetting experience that caused nightmares or intrusive thoughts in the previous month.  In October 2007, a nurse noted that the Veteran appeared slightly anxious and complained about anger problems, social isolation, nightmares, hyperactivity, loss of sleep, and excessive emotion.  The nurse referred the Veteran for a mental health consultation.  In May 2008, a VA primary care physician noted that the Veteran had been diagnosed with agoraphobia with panic disorder. 

In February 2010, the Veteran underwent a VA Agent Orange registry examination (also entitled "environmental exam").  A VA physician noted the Veteran's report of serving in Vietnam for a one year period from 1967 to 1968, flying missions to the theater of operations.  There was no mention of witnessing any traumatic events.  The physician noted a history of a diagnosis of panic disorder with agoraphobia and the Veteran's reports of current irritability, anhedonia, lack of concentration and recall, and nightmares and flashbacks about Vietnam.  The physician performed a physical examination but no mental status evaluation or testing.  Nevertheless, the physician listed PTSD, depression versus dysthymia, and panic disorder in a list of 28 diagnoses without reference to any diagnostic criteria.   

The RO received the Veteran's claim for service connection for PTSD in October 2010.  

In January 2011 and January 2012 statements, a friend since 1992 and the Veteran's spouse reported that they observed the Veteran experiencing nightmares, sweats, anxiety, and lack of anger control.  The spouse noted the symptoms since 1973.  The symptoms caused social isolation from his children and interfered with his participation in church and family functions.   

In April 2012, the Veteran submitted an account of his traumatic experiences associated with his contended service in Vietnam.  He noted that he came under fire in aircraft flying in and out of Vietnam and transported human remains and destroyed equipment as well as munitions, missiles, and chemicals including Agent Orange.  

In September 2012, a VA doctoral-level psychologist noted a review of the claims file, the lay statements from the Veteran's friend and spouse, and additional VA electronic medical records.  The psychologist provided detailed summaries of the history of private mental health treatment as reported by the Veteran.  The Veteran did not authorize recovery of records of this treatment.   

Regarding the Veteran's military service, he reported that he worked as a ground crew chief, handling human remains in body bags, damaged equipment, and chemicals returning from Vietnam.  He also observed severely injured service members returning from Southeast Asia.  He did not report flight duties or travel to Vietnam, witnessing any aircraft accidents, or coming under fire in an aircraft.  He reported that he earned a bachelor's and master's degree in accounting and business management, worked as an auditor, and managed his own home building and property management businesses until retiring in 2004 because of an economic downturn.  He then performed volunteer work with underprivileged children.  

Regarding mental health treatment, the Veteran reported that he first experienced mental health symptoms about 9-12 years earlier while waiting in line for an amusement ride.  In 2006, he received private emergency room treatment for leg weakness and confusion.  Physicians found no neurological deficits and suspected possible reaction to new medication.  He subsequently experienced anxiety and stress over rebuilding a condominium after a hurricane, and completing tax reports.  He denied any depressed mood and attributed poor sleep to too much medication prescribed by a private physician.  

In October 2007, his VA primary care physician referred him for mental health care for possible PTSD after complaints of nightmares, irritability, hyperactivity, and excessive emotional responses.  A VA psychologist diagnosed panic disorder with agoraphobia but determined that the Veteran did not have PTSD.  The Veteran participated in three follow up therapy sessions for panic disorder but ceased therapy and medication in 2008.     

During a mental status examination, the Veteran reported feelings of frustration, depression, social isolation, fatigue, chronic sleep impairment, and episodes of panic, claustrophobia, and trouble breathing.  He presented with significant anxiety and felt shaky during the examination.  He acknowledged continued financial stress.  The Veteran completed a Trauma Symptom Inventory that the psychologist noted was not a valid test, and a Beck Anxiety Inventory that did show severe self-reported symptoms associated with a panic disorder.  

The psychologist found that the diagnosis of PTSD entered in the records of the Agent Orange screening in 2010 was based only on the Veteran's reported symptoms with no objective data to support the diagnosis.  The psychologist noted that during the current examination, the Veteran reported being distressed by the events in service but that those events and his response to them did not justify a diagnosis of PTSD.  The psychologist confirmed a diagnosis of panic disorder with agoraphobia but noted that service treatment records were silent for any symptoms during active service and that the panic-related symptoms began 10-12 years prior to her examination and well after active service.  Therefore, the psychologist found that the Veteran's current panic disorder with agoraphobia was not caused by events in service but rather was caused by economic, housing, and family support problems.  

In a December 19, 2012 letter, the Director of the Atlanta VA Health Eligibility Center advised the Veteran that he was "Determined to be a Vietnam-era herbicide exposed Veteran" without explanation.  

In a March 2015 statement, the Veteran submitted material obtained from commercial internet sources that showed air routes to and from Washington State to Southeast Asia including Vietnam and reports of two aircraft accidents that occurred in Vietnam in March and April 1967.  In an attached statement, the Veteran contended that his travel to Vietnam was confirmed by the statement by the retired airman, the letter from the 62nd Airlift Wing public affairs officer, and his report that a shortage of technical personnel qualified to work on sophisticated aircraft caused him to be assigned unspecified additional duties.   

During the July 2015 Board hearing, the Veteran testified that he had been diagnosed with PTSD, that he continued to experience claustrophobia and anxiety attacks, and that he used medication for agoraphobia.  He stated that when he first arrived at McChord Air Force Base, he was about 300 feet from an aircraft and witnessed an explosion and fire that killed three men with whom who he had worked.  He stated that this event left a lasting impression and prevented him from work in small areas on aircraft.  He also reported offloading soldier's remains and severely injured soldiers.  The Veteran's spouse testified that the Veteran had difficulty being around people when not using medication.  

In May 2015, the Veteran submitted a letter from a private chiropractor who practiced in a state distant from the Veteran's residence.  The chiropractor noted a review of service and post-service treatment records, the Veteran's reported travel to Vietnam, and the Veteran's reported symptoms of claustrophobia, anhedonia, lack of concentration and recall, and nightmares related to service in Vietnam and work in confined spaces.  He did not indicate that he examined the Veteran but cited the February 2010 Agent Orange examination for the diagnoses of PTSD and panic disorder with agoraphobia and made no further comment on mental illness or its etiology.  Similarly, in August 2015 letters, a private orthopedic physician also practicing in a distant state, did not examine the Veteran, and made the same comments and references to the February 2010 Agent Orange examination with no discussion of mental health illness or its etiology.  

In November 2015, the Veteran submitted an excerpt of a history of the 62nd Military Airlift Wing obtained from a McChord Air Force Base Museum internet site.  The author described an accident on September 7, 1966, in which a C-141 aircraft exploded and burned on the ramp, killing two and injuring four.  Two other accidents occurred in March and April 1967 at airfields in Vietnam.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia, must be denied. 

Regarding the occurrence of overseas traumatic events, the Veteran and the retired airman are competent to report on their military duties and activities.  The Veteran's spouse is also competent to report information told to her, but she married the Veteran after his active duty service.  The Board acknowledges the composition and mission of the 62nd Military Airlift Wing, a large organization with multiple component commands at McChord Air Force Base, and the contentions that the Veteran flew on C-141 missions to and from Vietnam.  However, the Board finds these reports not credible because they are greatly outweighed by specific information in the Veteran's service records.  He did not receive any campaign awards associated with the Vietnam Theater as was noted by the Wing Chief of Public Affairs to have been awarded to aircrew.  

The service treatment records show no medical examinations for flight duty and specifically noted in 1967 and 1968 that he was not in a flying status.  Audiometric test document describe his duties as performed on the flight line and hangar with no mention of in-flight noise exposure.  Most significantly, the Veteran's detailed performance evaluations provide specific descriptions of all of his ground maintenance duties and cite many skillful repairs but do not include airborne crew chief qualifications or duties.  Given the level of detail in these evaluations, it would be expected that a reporting senior would have included references to overseas flight crew duties had they been performed even if only on a temporary basis because of personnel shortages.  The Board places no weight on the December 2012 Health Center letter because the Director provided no basis for the designation of the Veteran has "herbicide exposed" including any reference to duty in Vietnam.  Therefore, the Board finds that the Veteran did not travel to or serve in Vietnam, did not come under fire or experience fear of military or terrorist attack, or witness aircraft crashes in March and April 1967. 

Regarding the occurrence of traumatic events at McChord Air Force Base, the Board finds that evidence does not credibly establish that the Veteran witnessed an aircraft explosion on a ramp shortly after arriving for duty at that base.  The historical report submitted by him showed that the accident occurred in September 1966 while his service records indicate that he did not arrive at the base until October 1966.  Although he may have later worked with airmen who did witness or were injured during the accident, he was not a personal witness to it.  The historical report mentioned accidents in Vietnam in March and April 1967 but no other home base accidents in the period 1966-1969.  Therefore, his testimony regarding witnessing this accident is not credible.   

Notwithstanding the absence of any assigned loading and unloading duties in the service records, it is reasonable that a maintenance technician would have worked in the vicinity of an aircraft during these operations.  Therefore, the Board finds that the Veteran's report of witnessing the transfer of remains and severely injured service members returning from overseas is credible.  However, the VA psychologist in 2012 acknowledged these experiences but found that, in his case, the nature of the events and his reaction to them did not support a diagnosis of PTSD. Therefore, placing greatest probative weight on the opinion of the VA psychologist who evaluated the nature and severity of the only credible events, the Board finds that the Veteran did not experience traumatic events or fear of hostile attack at any time during active service that were sufficient to support a diagnosis of PTSD.  

With respect to the appropriate diagnosis for the Veteran's acquired psychiatric disorder, the Board finds that that the preponderance of the competent, probative evidence on this point indicates that the Veteran has panic disorder with agoraphobia, and not PTSD.  Absent evidence to the contrary, a PTSD diagnosis by a mental-health professional must be presumed to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  Here, however, the only PTSD diagnosis was made in conjunction with the VA environmental screening examination in February 2010 by a physician who was not a psychiatrist or psychologist, and the report contains no indication of a mental status examination, analysis of the diagnostic criteria, or any reference to a previous complete examination and diagnosis of PTSD.  The Board places greatest probative weight on the clinical observations, analysis, and findings of the VA psychologist in September 2012.  In this report, the psychologist provided a detailed summary of the Veteran's 2006 private treatment for a possible unspecified anxiety reaction that may have been caused by medication and a detailed summary of the VA treatment in 2007 during which another VA psychologist did not diagnose PTSD but rather found that the Veteran had a panic disorder with agoraphobia.  Following her own examination, the 2012 VA psychologist also diagnosed panic disorder with agoraphobia and not PTSD or any other acquired psychiatric disorder. 

Moreover, with respect to the matters of onset and etiology of the panic disorder with agoraphobia, the Board places greatest probative weight on the opinion of the VA psychologist in September 2012 who reviewed all service records and medical history including the records of 2007 VA initial diagnosis and care and found that the symptoms arose many years after service and were caused by economic, housing, and family support problems and not the contended events in service.  The Board assigned no probative weight to the 2015 letters from the private chiropractor and orthopedic physician as they are not mental health professionals, cited only the inadequate February 2010 environmental screening and the Veteran's contended travel to Vietnam, did not examine the Veteran, and rendered no independent diagnoses.   

Thus, although the Veteran has asserted perceived stressful events in service and a diagnosis of PTSD is of record, the preponderance of the competent, probative evidence on the questions of current psychiatric diagnosis and etiology indicates that the Veteran has a panic disorder with agoraphobia that did not manifest in service and is not etiologically-related to in-service events.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; and that, as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). 


The Board further notes that, although all the lay assertions advanced by the Veteran and by others on his behalf have been considered, the matters of diagnosis and etiology of the disabilities such as the ones at issue in the instant case are within the province of trained medical (here, mental health) professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to provide opinions on some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), the specific matters on which this claim turns are complex matters that fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  However, as laypersons not shown to have appropriate training and expertise, neither the Veteran nor his spouse is competent to render a probative opinion on a complex medical matter, such as whether the diagnostic criteria for PTSD are met, or whether there exists a medical nexus between any other diagnosed psychiatric disability and service-to include traumatic events the Veteran allegedly experienced therein.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Hency  v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).   Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and panic disorder with agoraphobia is denied.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

In addition to contentions of service in Vietnam and handling cargo containing designated herbicide agents, the Veteran also contended in statements in April 2012  and in testimony during the July 2015 Board hearing that he has diabetes mellitus, ischemic heart disease, erectile dysfunction, and peripheral neuropathy of the right and left, upper and lower extremities due to exposure to other hazardous chemicals as part of his duties as an aircraft mechanic and because of his general presence on McChord Air Force Base from 1966 to 1969.  Although not shown in the service treatment records, the Veteran contended that he received chemical burns to his hands during this service.  

Service personnel records show that the Veteran was an Air Force C-141 mechanic.  Skin contact, vapor inhalation, and possibly ingestion of jet fuel and chemicals used to clean aircraft structures and components are consistent with the nature and circumstances of the Veteran's service.  Further, the Veteran submitted an internet article entitled "Public Health Assessment - McChord Air Force Base" dated in May 2010 published by the U.S. Agency for Toxic Substances and Disease Registry that contained information on the use of volatile organic compounds on the base generally and in connection with aircraft and equipment maintenance.  

VA outpatient treatment records and the report of a February 2010 environmental examination indicate that the Veteran has been diagnosed with diabetes mellitus, ischemic heart disease, erectile dysfunction, and peripheral neuropathy.   Although the Veteran submitted letters of record review and opinion by a private chiropractor in May 2015 and by a private orthopedic physician in July 2015, the opinions were based only on the VA environmental examination in February 2010 and subsequent listing of these diagnoses in history summaries.  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

In this case, the Veteran has not been provided a VA examination to address the relationship, if any, between his diagnosed disorders and chemicals used in cleaning and maintenance of aircraft or the volatile organic compounds in general use at McChord Air Force Base.  However, under these circumstances, the Board finds that medical examination and an opinions by one or more appropriate physician(s) with experience in disorders caused by hazardous chemicals would be helpful in resolving the claims for service connection.  Id.

Hence, the AOJ should arrange for the Veteran to undergo VA examination(s) by appropriate physician(s).  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of the remaining claim(s) on appeal.  See 38 C.F.R. § 3.655 (2015).   Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examination(s), to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records, to include VA records.  As the file contains comprehensive VA outpatient treatment records through May 2008 and only later excerpts submitted by the Veteran, the AOJ must obtain all outpatient records since that date.  

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal (to include as regards private (non-VA) treatment), (explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  	

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Request all records of VA outpatient and inpatient medical care since May 2008.   Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the electronic claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo one or more VA examination(s) by (an) appropriate physician(s), to obtain information as to the nature and etiology of the Veteran's diabetes mellitus, ischemic heart disease, erectile dysfunction and peripheral neuropathy of the right and left, upper and lower extremities.  Examination may be performed by a single or multiple examiners depending on their qualifications to address diseases that may be associated with organic chemicals.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician(s), and each examination report should include discussion of the Veteran's documented medical history and assertions.  All necessary tests and studies must be accomplished (with all findings made available to the requesting physician examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

As appropriate, the physician  should clearly indicate whether the Veteran has-or, at any point pertinent to the current claim on appeal, has had-diabetes mellitus, ischemic heart disease, erectile dysfunction and/or  peripheral neuropathy of each upper and lower extremity (even if currently asymptomatic, or resolved).

Then, with respect to each such diagnosed disability,  the examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability  (a) first manifested during active service; (b) was manifested to a compensable degree within the first post-service year; or (c) is otherwise medically-related  by skin contact, inhalation, or ingestion of volatile organic compounds used in aircraft maintenance or generally present on McChord Air Force Base from 1966 to 1969 as reported in the materials from the U.S. Agency for Toxic Substances and Disease Registry posted on April 17, 2015 in the electronic claims file.  

In addressing the above, the examiner must consider and discuss all relevant medical and other objective evidence and lay assertions-to include competent assertions as to in-service events, and as to the nature, onset and continuity of symptoms.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the claims for service connection for diabetes mellitus, ischemic heart disease, erectile dysfunction, and peripheral neuropathy of both upper and lower extremities, in light of all pertinent evidence (to include all that added the electronic claims file since the last adjudication of the claims) and legal authority (to include that governing all applicable theories of entitlement).  

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See, e.g., Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


